DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: line 2, “Wherein” should be “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “inertial measurement unit the lead group includes” is indefinite, the meaning of this limitation is unclear.
Regarding claim 13, claim 13 recites the limitation "the same potential" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “the third lead adjacent to the second lead and being configured to be supplied the same potential as potential at the second lead is coupled to the third section of the second lead” is indefinite, the meaning of this limitation is unclear.
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-11, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (U.S. Publication No. 20070044558).
Regarding claim 1, Ohta teaches an inertial measurement unit comprising: a sensor module including at least one inertial sensor (Fig.1, 20) and a printed substrate (Fig.1, 10) on which the inertia sensor is provided; and a lead group (Figs.1-5, 60) provided as a support member for supporting the printed substrate on an attachment surface (Fig.1, 200), wherein leads of the lead group each have a first section coupled to the attachment surface (Figs.1-5, 60 as shown in the reproduced Fig.5), a second section (Figs.1-5, 61) extending from the first section toward the printed substrate in a direction that intersects the attachment surface, and a third section (Figs.1-5, 60 as shown in the reproduced Fig.5) coupled to the printed substrate.

    PNG
    media_image1.png
    638
    844
    media_image1.png
    Greyscale

Regarding claim 2, Ohta teaches a first lead group provided in correspondence with a first edge of the printed substrate and a second lead group provided in correspondence with a second edge of the printed substrate facing the first edge (As shown in Fig.5).
Regarding claim 4, Ohta teaches wherein the leads are each a gullwing-type lead (As shown in Figs.1-5), and the third section (Figs.1-5, 60 as shown in the reproduced Fig.5) of each of the leads is coupled to a second surface (Fig.1, 12) of the printed substrate that is a surface opposite a first surface of the printed substrate that is a surface on which the inertial sensor is provided (As shown in Fig.1).
Regarding claim 5, Ohta teaches wherein the leads are each a J-lead-type lead (As shown in Fig.9, a portion of lead 60 has a J shape), and the third section of each of the J-lead-type leads is coupled to a first surface of the printed substrate that is a surface on which the inertial sensor is provided or a side surface of the printed substrate (Fig.9, lead 60 is connected to side surface of package 10).
Regarding claim 6, Ohta teaches wherein the leads are coupled to external connection terminals (Fig.3A, 15) on the printed substrate (Paragraphs 65-66), and a width of each of the external connection terminals is greater than a width of the third section of each of the leads in a plan view viewed along a direction perpendicular to a surface of the printed substrate that is a surface on which the external connection terminals are provided (As shown in Figs.3A-3B, external connection terminals or pads 15 have same width as solder 70, also Figs.4A-4C show the solder 70 is wider than the lead 60).
Regarding claim 8, Ohta teaches wherein a width of the third sections is larger than a width of the second sections (As shown in Fig.5).
Regarding claim 9, Ohta teaches wherein the third sections of the leads are coupled to the external connection terminals on the printed substrate with solder (Paragraphs 65-68).
Regarding claim 10, Ohta teaches wherein the third sections are coupled to the external connection terminals with the solder having a melting point higher than 220 degrees (Paragraph 34).
Regarding claim 11, Ohta teaches wherein the third sections of the leads are coupled to the external connection terminals on the printed substrate with a brazing material (Paragraphs 34 and 101).
Regarding claim 16, Ohta teaches wherein a length of the third section in a direction in which the leads extend is greater than a length of the first section (As shown in Fig.1).
Regarding claim 17, Ohta teaches wherein the printed substrate is a ceramic substrate (Paragraph 32), and the inertial sensor is an inertial sensor accommodated in a ceramic package (Paragraph 93).
Regarding claim 19, Ohta teaches an electronic instrument comprising: the inertial measurement unit according to claim 1; and a processing apparatus that carries out processes based on a result of measurement performed by the inertial measurement unit (Paragraph 43).
Regarding claim 20, Ohta teaches a moving object comprising: the inertial measurement unit according to claim 1; and a processing apparatus that carries out processes based on a result of measurement performed by the inertial measurement unit (Paragraphs 40 and 43).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. Publication No. 20070044558) in view of Aono et al. (U.S. Publication No. 20170018471).
Regarding claim 3, Ohta teaches all the features of claim 1 as outlined above, Ohta is silent about the lead group includes, a third lead group provided in correspondence with a third edge of the printed substrate intersects the first edge and second edge and a fourth lead group provided in correspondence with a fourth edge of the printed substrate facing the third edge.
Aono teaches the lead group includes, a third lead group provided in correspondence with a third edge of the printed substrate intersects the first edge and second edge and a fourth lead group provided in correspondence with a fourth edge of the printed substrate facing the third edge (As shown in Fig.1, there are four lead groups on four sides of substrate 21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify include two more groups of lead in Ohta’s system because it would provide more connections to Ohta’s sensing member.

Claims 7, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. Publication No. 20070044558).
Regarding claim 7, Ohta teaches all the features of claim 1 as outlined above, Ohta is silent about wherein a hole is provided in each of the third sections.
However, it is well known in the art to put a hole in a lead.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a hole in each of the third section of Ohta’s lead, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein the lead group includes a first lead and a second lead (As shown in Fig.5).
Ohta is silent about a width of the third section of the second lead is larger than a width of the third section of the first lead.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the third section of one lead larger than the third section of another lead, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein the lead group further includes a third lead (As shown in Fig.5, there are more than three leads), and the third lead adjacent to the second lead and being configured to be supplied the same potential as potential at the second lead is coupled to the third section of the second lead (As explained above, the meaning of this limitation is unclear).

Regarding claim 14, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein a distance from a corner of the printed substrate to the second lead is smaller than a distance from the corner of the printed substrate to the first lead (As shown in Fig.5, there is one lead closer to the corner than another lead).
Regarding claim 15, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein a height of the lead group in a side view of the printed substrate is smaller than an overall length of each of the leads (As shown in Fig.4D).
Ohta is silent about a height of the lead group in a side view of the printed substrate is at least 1.7 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the height of Ohta’s lead at least 1.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 18, Ohta teaches all the features of claim 1 as outlined above, Ohta further teaches wherein the printed substrate is a resin substrate (Paragraphs 38, 44 and 94), the inertial sensor is an inertial sensor accommodated in a ceramic package (Paragraph 32). 
Ohta is silent about a difference in a coefficient of linear expansion between the resin substrate and the ceramic package is smaller than or equal to 30%.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make a difference in a coefficient of linear expansion between the resin substrate and the ceramic package smaller than or equal to 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861